Citation Nr: 1542504	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10- 23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1994 to July 2007.

This appeal comes to the Board of Veterans' Appeals (Board) following a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A claim for service connection for chronic pain syndrome (which the RO found to encompass a claim for service connection for an acquired psychiatric disorder) was received in September 2007. 

In a May 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO in Denver, Colorado (Travel Board hearing).  In September 2014 correspondence, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In January 2015, the representative submitted a private medical statement (dated November 2014), which has not been considered by the AOJ in the first instance.  In July 2015 correspondence, the Board sought clarification from the Veteran and the representative as to whether the Veteran wished to waive AOJ consideration of this evidence in the first instance.  No response from the Veteran or representative was received.  While the July 2015 letter was sent to the current address of record, the correspondence was returned to sender with the notation "unable to forward" reflecting that the Veteran probably moved during the pendency of this appeal.  Further, an envelope from September 2014 correspondence reflects that the Veteran provided a different address than what is listed in VA's systems.

The AOJ has not yet issued a supplemental statement of the case reflecting consideration of this additional evidence and no waiver is of record.  See 38 C.F.R. § 20.1304(c) (2015).  Based on the above, the Board will remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  On remand, the AOJ should attempt to verify the Veteran's address, including updating it in VA's systems as appropriate.       

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's correct mailing address and update VA systems as appropriate.  

2.  Then, the AOJ should readjudicate the issue of a higher initial rating for adjustment disorder in light of all pertinent evidence (to particularly include evidence submitted after the most recent October 2014 supplemental statement of the case).  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




